Name: Commission Decision 2239/76/ECSC of 15 September 1976 amending Decision 2/52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  taxation;  economic analysis
 Date Published: 1976-09-16

 Avis juridique important|31976S2239Commission Decision 2239/76/ECSC of 15 September 1976 amending Decision 2/52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty Official Journal L 252 , 16/09/1976 P. 0012 - 0012 Finnish special edition: Chapter 1 Volume 1 P. 0124 Greek special edition: Chapter 01 Volume 2 P. 0060 Swedish special edition: Chapter 1 Volume 1 P. 0124 Spanish special edition: Chapter 01 Volume 2 P. 0057 Portuguese special edition Chapter 01 Volume 2 P. 0057 COMMISSION DECISION 2239/76/ECSC of 15 September 1976 amending Decision 2/52 of 23 December 1972 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Having consulted the Council, Whereas, in order to enable the Commission to take into account major changes in the average values used to fix the scale, Article 3 of Decision 2/52 should be amended, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2/52 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty (1), as last amended by Decision 2691/72/ECSC (2), is hereby amended to read as follows: "Article 3 The High Authority shall fix the scale annually, taking into account variations in the average value of the products in comparison with the values previously recorded. However, the High Authority may restrict an increase in the scale for one financial year if current market trends point to a fall in average values for the following financial year." Article 2 This Decision shall apply to the fixing of average values for the purpose of calculating the levies to be charged on coal and steel products on or after 1 January 1977. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1976. For the Commission Claude CHEYSSON Member of the Commission (1)OJ ECSC No 1, 30.12.1952, p. 3. (2)OJ No L 286, 23.12.1972, p. 3.